Case 8:20-cv-00729-DOC-DFM Document 29-2 Filed 09/14/20 Page 1 of 4 Page ID #:186




                                  EXHIBIT 1
Case 8:20-cv-00729-DOC-DFM Document 29-2 Filed 09/14/20 Page 2 of 4 Page ID #:187




    1     CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
    2     Russell Handy, Esq., SBN 195058
          Dennis Price, Esq., SBN 279082
    3     Isabel Rose Masanque, Esq., SBN 292673
          8033 Linda Vista Road, Suite 200
    4     San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
    5     IsabelM@potterhandy.com
    6
          Attorneys for Plaintiff
    7
    8
    9                            UNITED STATES DISTRICT COURT
   10                           CENTRAL DISTRICT OF CALIFORNIA

   11
          Rafael Arroyo, Jr.,                      Case: 8:20-CV-00729-DOC-DFM
   12
   13              Plaintiff,                      Declaration of Rafael Arroyo, Jr.
                                                   in Support of his Opposition to
   14        v.                                    Defendant’s      Motion      for
   15                                              Summary Judgment
          Ralphs Grocery Company, an
   16     Ohio Corporation; and Does 1-10,
   17
                   Defendants.
   18
   19
   20    1. I, the undersigned, am the Plaintiff in this case. Based upon my own
   21       experience and knowledge, I can competently testify to the following:
   22    2. I am paraplegic. I cannot walk. I use a wheelchair for mobility.
   23    3. On March 6, 2020, I went to the Food 4 Less (‘Store’) located at or about
   24       914 W. Orangethorpe Avenue, Fullerton, California, to shop. I also
   25       intended to assess the Store for compliance with access laws.
   26    4. Attached as Exhibit “2” is a true and correct copy of the receipt for the
   27       purchase I made at the Store on the date of my visit on March 6, 2020.
   28    5. As I approached the meat and deli department, I saw that there was a


                                               1

        Decl. of Arroyo, Ex. No. 1                  Case: 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29-2 Filed 09/14/20 Page 3 of 4 Page ID #:188




    1        ticket dispenser for customers to take a ticket to get in line to place an
    2        order. However, the ticket dispenser was placed too high for me to reach.
    3    6. I saw that the bag dispensers at the pre-packed meat section were also
    4
             placed too high for me to reach.
    5
         7. The photographs submitted as Exhibit “ 3” are true and accurate copies
    6
             of the photographs taken by me on the date of my visit to the Store on
    7
             March 6, 2020.
    8
         8. The Store is about 20 minutes away from my home. Therefore, it is a
    9
             convenient place for me to shop for groceries.
   10
         9. I will return and patronize the Store on a regular basis.
   11
         10. I also intend to return to the Store to assess it for compliance with access
   12
             laws.
   13
         11. I declare under penalty of perjury under the laws of the State of
   14
             California and the United States that the foregoing is true and correct.
   15
   16
   17
        Dated: September 14, 2020               By:    _________________________________
   18
                                                              Rafael Arroyo, Jr.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                                2

        Decl. of Arroyo, Ex. No. 1                    Case: 8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29-2 Filed 09/14/20 Page 4 of 4 Page ID #:189




                   This document was signed by:




Date

Phone

IP Address

Confirmation                                                     VINESIGN.COM
